Citation Nr: 1711590	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  14-12 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an increased disability rating in excess of 20 percent for right ankle sprain residuals.

2.  Entitlement to an increased disability rating in excess of 20 percent for left ankle ligamentous injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from February 1977 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In a November 2015 decision, the Board denied disability ratings in excess of 20 percent for left and right ankle disabilities.  The Veteran appealed the decision to the United States Court of Appeals for Veterans' Claims (Court).  In June 2016, the Court granted a Joint Motion for Partial Remand, which vacated the portion of the Board's decision which denied evaluations in excess of 20 percent for right ankle sprain residuals and left ankle ligamentous injury residuals and remanded the issues to the Board for additional action consistent with the Joint Motion.  

In December 2016, the Board remanded the claims for additional development, to include providing the Veteran a VA examination and obtaining VA treatment records dated after March 2016.

In November 2015, the Board also remanded the claims for service connection for an acquired psychiatric disorder and entitlement to TDIU.  The claim for entitlement to a waiver of overpayment of VA benefits was remanded in a separate decision in November 2015.  The issues have not been recertified to the Board and will not be addressed in this decision.

The issues of entitlement to extraschedular ratings for right ankle sprain residuals and left ankle ligamentous injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 




FINDINGS OF FACT

1.  The Veteran's right ankle sprain does not result in ankylosis or malunion of the tibia or fibula; he is in receipt of the maximum schedular rating for limited motion of the ankle.

2.  The Veteran's left ankle ligamentous injury residuals does not result in ankylosis or malunion of the tibia or fibula; he is in receipt of the maximum schedular rating for limited motion of the ankle.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess of 20 percent for right ankle sprain are not met during the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5262-5271 (2016).

2.  The criteria for a schedular disability rating in excess of 20 percent for left ankle ligamentous injury are not met during the entire period on appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5262-5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The RO sent the Veteran VCAA notice in August 2012 that advised him of the evidence required to substantiate his increased rating claims.  The VCAA notice letter was provided prior to initial adjudication of the Veteran's claim in January 2013.  

VA has satisfied the duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The service treatment records and post-service VA treatment records have been obtained.  The VA examinations conducted in December 2012 and February 2017 are adequate to decide the claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The AOJ is also found to have complied with the Board's November 2015 remand directives with regard to the issues of increased ratings for left and right ankle disabilities.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Disability Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability ratings to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 
38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Increased Ratings for Left and Right Ankle Disabilities

Residuals of ligamentous injury of the left ankle and residuals of right ankle sprain are assigned 20 percent disability ratings according to according to Diagnostic Code 5271. 

Under Diagnostic Code 5271, a 20 percent (maximum schedular) rating is assignable for marked limitation of motion.  The rating criteria provide that normal dorsiflexion of the ankle is to 20 degrees. 

The rating criteria provide that a rating higher than 20 percent for the ankle is warranted for ankylosis of the ankle.  See Diagnostic Code (DC) 5270-5274.  

A rating in excess of 20 percent is also available under DC 5262 when there is a marked ankle disability, where there is also malunion of the tibia or fibula. 

In this case, there are no findings of ankylosis in either ankle.  A February 2017 VA examination found that there was no ankylosis.  The Veteran has not submitted, nor does the evidence show evidence of malunion of the tibia or fibula.  Therefore, a rating in excess of 20 percent is not warranted under DC 5270 or DC 5262.  

The Board notes further that because the Veteran's ankle disabilities are currently evaluated at the maximum rating for limitation of motion, further DeLuca analysis is not required.  Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that 38 C.F.R. § 4.40 and 4.45 do not apply and that a higher rating is not warranted for painful motion or functional loss when the maximum schedular disability rating based on limitation of motion is in effect).

The Board considered whether this claim should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b) (2016), which is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

There is a three-step inquiry for determining entitlement to an extraschedular rating. Thun v. Peake, 22 Vet. App, 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's service-connected right and left ankle disabilities manifest with symptoms that are not contemplated by the rating schedule.  The February 2017 VA examination noted suspected instability or dislocation of both ankles.  The examination noted that the Veteran regularly uses assistive devices for locomotion, including braces and a cane.  The Veteran has asserted that his ankle disabilities interfere with his ability to work.  

Accordingly, the left and right disabilities will be referred for extraschedular consideration, as discussed in the REMAND section below.


ORDER

A schedular disability rating in excess of 20 percent for right ankle sprain is denied.

A schedular disability rating in excess of 20 percent for left ankle ligamentous injury is denied.


REMAND

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321 (b)(1).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The 2017 VA examination noted objective findings of instability of both ankles.  These symptoms are not contemplated by the schedular rating criteria.  Therefore, the Board finds that the claims should be referred to the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321 (b)(1).


Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims for increased ratings for right ankle sprain and left ankle ligamentous injury to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321 (b) for consideration of whether an extraschedular rating is warranted.

2. Thereafter, adjudicate the issues of entitlement to increased ratings for right ankle sprain and left ankle ligamentous injury on an extraschedular basis.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


